UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2007 Black Gaming, LLC (Exact name of registrant as specified in its charter) Nevada 333-123179 20-8160036 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10777 W Twain Ave, Las Vegas, Nevada 89135 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 318-6860 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. Reference is made to the disclosure set forth under Item 5.02 of this report, which disclosure is incorporated into this Item 1.01 by reference. Item 1.02 Termination of a Material Definitive Agreement. Reference is made to the disclosure set forth under Item 5.02 of this report, which disclosure is incorporated into this Item 1.02 by reference. SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 10, 2007, Jason Goudie gave us notice of his intent to resign as our Chief Financial Officer effective January 6, 2008.As a result of his resignation, the Executive Employment Agreement dated May 14, 2007 made by us with Mr. Goudie will terminate on the effective date of Mr. Goudie’s resignation.The Executive Employment Agreement was filed as an exhibit to our Current Report on Form 8-K filed with the Securities and Exchange Commission on May 17, 2007 and is incorporated herein by reference. Effective January 7, 2008, Sean McKay will serve as our Chief Accounting Officer.
